Citation Nr: 9902906	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-36 838	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to financial assistance in purchasing an 
automobile or other conveyance.

Entitlement to adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veterans military service extended from May 1943 to July 
1943, from April 1944 to June 1944, and from August 1950 to 
January 1971.  This matter came before the Board of Veterans 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Manchester, New Hampshire Regional Office of the 
Department of Veterans Affairs (VA).

The issues on appeal were remanded by the Board in January 
1998 for further development.  In July 1998, the veteran 
appeared for a hearing at the RO before an RO hearing 
officer.  A transcript of this proceeding is of record.  The 
hearing officers decision is contained in a Supplemental 
Statement of the Case dated in October 1998.  The case was 
thereafter returned to the Board for further consideration.


FINDING OF FACT

On January 25, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision is the notice of the action taken on 
this appeal by the Board.

- 2 -
